MacLEAN, J.
Through a broker, the defendant on August SI, 1904, agreed to buy from the plaintiff certain household furniture and the unexpired term of a lease of the premises 160 West Forty-Sixth street for $1,000, payable $200 down, and the balance, $800, on September 15th, when possession was to be given. She was also to pay $150, deposited by the plaintiff as security for the last month’s rental, and $75, being one-half of the September rent paid to the landlord in advance. The plaintiff rented rooms. The defendant was to do the like, and said that, as she had arranged for her own lodgers and boarders, she desired that the plaintiff empty the rooms; promising to make good the loss on taking possession. *345Dissuaded apparently by her friends, the defendant, who had lately become a widow, did not carry out her agreement on the lath; but on that day her attorney sent a letter saying that the contract for the sale and purchase was repudiated, with demand of the $200 theretofore paid. The plaintiff had prepared to carry out her agreement. She had had the rooms vacated at a loss, had expended money for labor to prepare for leaving, and had even secured a van for the removal of certain articles not sold. At the close of the case, the defendant offering no evidence, the plaintiff moved for a direction of a verdict for the full amount claimed, $420.50. This was denied, and the plaintiff excepted. Then the court directed a verdict for $27.25, the expenditure for the van and labor, disregarding the evidence of other items of damage, the consideration of which might not be taken away from the jury, whatever his own opinion of the evidence. The judgment must be reversed.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event. All concur.